Citation Nr: 0505206	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right eye diplopia 
and amblyopia. 

2.  Entitlement to service connection for left knee 
degenerative joint disease and instability. 

3.  Entitlement to service connection for right knee 
degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

A review of the appellant's file reveals that, because of a 
hearing request, this matter is not ready for appellate 
review.  Specifically, in the appellant's substantive appeal, 
(VA Form 9), received by VA in February 2004, the appellant 
requested a hearing before a member of the Board at the RO.  
The Board further notes that on VA Form 646, dated in April 
2004, the veteran's representative reiterated the veteran's 
hearing request.  Therefore, in light of the above, this case 
needs to be returned to the RO so that a travel Board hearing 
may be scheduled. 

To ensure full compliance with the due process requirements, 
the appeal is remanded to the RO for the following 
development: 

The RO should schedule the appellant 
for a hearing before a member of the 
Board sitting at the RO.  The 
appellant should be notified of the 
date and time of the hearing. 

After the veteran and his representative have had opportunity 
to appear at the requested hearing, the case should be 
returned to the Board for further appellate review.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

